UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22563 Mairs and Power Funds Trust (Exact name of registrant as specified in charter) 332 Minnesota Street, Suite W1520, St. Paul, MN 55101 (Address of principal executive offices) (Zip code) William B. Frels, President, 332 Minnesota Street, Suite W1520, St. Paul, MN 55101 (Name and address of agent for service) 651-222-8478 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Mairs & Power Growth Fund SCHEDULE OF INVESTMENTS (unaudited) September 30, 2012 Shares Security Description Fair Value COMMON STOCKS 97.3% BASIC INDUSTRIES 15.7% Bemis Co., Inc. $ Ecolab, Inc. H.B. Fuller Co.(a) Valspar Corp. CAPITAL GOODS 16.3% Badger Meter, Inc. Donaldson Co., Inc. Fastenal Co. Graco, Inc. MTS Systems Corp.(a) Pentair, Inc. CONSUMER CYCLICAL 9.5% G&K Services, Inc., Class A Target Corp. Toro Co. The Walt Disney Company CONSUMER STAPLE 5.1% General Mills, Inc. Hormel Foods Corp. DIVERSIFIED 7.3% 3M Co. General Electric Co. ENERGY 0.9% Schlumberger, Ltd.(c) FINANCIAL 11.7% Associated Banc-Corp. Principal Financial Group TCF Financial Corp. The Travelers Cos., Inc. U.S. Bancorp Wells Fargo & Co. Western Union Co. HEALTH CARE 17.5% Baxter International Inc. Johnson & Johnson Medtronic, Inc. Patterson Cos., Inc. Pfizer Inc. St. Jude Medical, Inc. SurModics, Inc.(b) Techne Corp. Zimmer Holdings, Inc. TECHNOLOGY 11.5% Corning Inc. Cray Inc.(b) Daktronics, Inc. Emerson Electric Co. Fiserv, Inc.(b) Honeywell International Inc. Intel Corp. NVE Corporation(b) Mairs & Power Growth Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2012 Shares Security Description Fair Value COMMON STOCKS (continued) TRANSPORTATION 1.8% C.H. Robinson Worldwide, Inc. $ United Parcel Service, Inc., Class B TOTAL COMMON STOCKS $ (cost $1,391,241,666) SHORT-TERM INVESTMENTS 2.6% First American Prime Obligations Fund, Class Z, 0.07%(d) $ (cost $62,824,405) TOTAL INVESTMENTS 99.9% $ (cost $1,454,066,071) OTHER ASSETS AND LIABILITIES (NET) 0.1% TOTAL NET ASSETS 100.0% $ (a) Affiliated company. (b) Non-income producing. (c) Foreign security denominated in U.S. dollars.As of September 30, 2012, these securities represented $21,460,311 or 0.90% of total net assets. (d) The rate quoted is the annualized seven-day effective yield as of September 30, 2012. See accompanying Notes to Schedules of Investments. Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) September 30, 2012 Par Value Security Description Fair Value FIXED INCOME SECURITIES 33.4% FEDERAL AGENCY OBLIGATIONS 1.6% $ Federal National Mortgage Association % 12/17/25 $ Federal Home Loan Banks % 01/07/26 Federal Farm Credit Bank % 01/04/27 Federal National Mortgage Association % 10/03/31 Federal National Mortgage Association % 10/24/31 Federal National Mortgage Association % 11/07/31 Federal National Mortgage Association % 04/09/32 Federal Farm Credit Bank % 11/16/35 CORPORATE BONDS 28.5% CONSUMER CYCLICAL 1.0% Best Buy Co., Inc.(a) % 07/15/13 Deluxe Corp. % 06/01/15 Gannett Co., Inc. % 09/01/15 Deluxe Corp. % 03/15/19 Best Buy Co., Inc. % 03/15/21 FINANCIAL 17.5% SunTrust Banks, Inc. % 11/05/12 Harley Davidson Funding Corp.(b) % 12/15/12 City National Corp. % 02/15/13 Goldman Sachs Group, Inc.(b) % 03/01/13 Metropolitan Life Global Funds I(b) % 04/10/13 Fifth Third Bancorp % 05/01/13 Genworth Life Financial Inc.(b) % 05/03/13 Protective Life Corp. % 06/01/13 Allstate Corp. % 06/15/13 SLM Corporation % 10/01/13 Jefferson-Pilot Corp. % 01/30/14 Liberty Mutual Group Inc.(b) % 03/15/14 GATX Corp. % 05/15/14 Genworth Life Financial Inc. % 06/15/14 Citigroup Inc. % 09/15/14 Regions Financial Corp. % 11/10/14 SLM Corporation % 11/14/14 General Motors Acceptance Corp. % 12/01/14 Principal Life Global(b) % 03/15/15 Marshall & Ilsley Corp. % 06/16/15 TCF National Bank % 02/01/16 Key Bank National Association % 03/03/16 Symetra Financial Corp.(b) % 04/01/16 Security Benefit Life Insurance(b) % 05/15/16 Merrill Lynch & Co., Inc. % 05/16/16 Torchmark Corp. % 06/15/16 Western Union Co. % 10/01/16 National City Bank % 12/15/16 Marshall & Ilsley Corp. % 01/17/17 Citigroup Inc. % 02/15/17 Ford Motor Credit Co. % 03/20/17 White Mountain Group, Ltd.(b)(c) % 03/20/17 Merrill Lynch & Co., Inc. % 05/02/17 Royal Bank of Scotland Group, PLC(c) % 07/15/17 Ford Motor Credit Co., LLC % 08/20/17 Comerica Incorporated % 08/22/17 Bank of America Corp. % 09/01/17 American Express Company % 09/13/17 General Motors Acceptance Corp. % 09/15/17 Bear Stearns Co., Inc. % 10/02/17 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2012 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) FINANCIAL (continued) $ The Hartford Financial Services Group Inc. % 10/15/17 $ Prudential Financial Inc. % 12/01/17 Barclays Bank, PLC(b)(c) % 12/04/17 Morgan Stanley % 12/28/17 Goldman Sachs Group, Inc. % 01/18/18 Wachovia Corp. % 02/01/18 United Health Group, Inc. % 02/15/18 Lincoln National Corp. % 03/15/18 SunTrust Banks, Inc. % 03/15/18 Morgan Stanley % 04/01/18 Jefferies Group, Inc. % 04/13/18 Merrill Lynch & Co., Inc. % 04/25/18 Provident Cos. % 07/15/18 MetLife Inc. % 08/15/18 Associated Banc-Corp % 10/15/18 The Hartford Financial Services Group Inc. % 01/15/19 Royal Bank of Scotland Group, PLC(c) % 02/15/19 BB&T Corp. % 04/30/19 Berkley (WR) Corp. % 08/15/19 Prospect Capital Corp. % 09/15/19 Protective Life Corp. % 10/15/19 Credit Suisse(c) % 01/14/20 Morgan Stanley % 01/26/20 The Hartford Financial Services Group Inc. % 03/30/20 Compass Bancshares, Inc. % 04/01/20 Manufacturers & Traders Trust Co.(a) % 12/28/20 Nationwide Financial Services(b) % 03/25/21 Markel Corporation % 06/01/21 Goldman Sachs Group, Inc. % 07/27/21 Genworth Life Financial Inc. % 09/24/21 AFLAC, Inc. % 02/15/22 GATX Corp. % 06/15/22 CNA Financial Corp. % 11/15/23 Pacific Life Insurance Co.(b) % 12/30/23 Liberty Mutual Insurance Co.(b) % 05/15/25 Barclays Bank, PLC(a)(c) % 06/20/25 Citigroup Inc. % 01/25/27 Provident Cos. % 03/15/28 Farmers Exchange Capital(b) % 07/15/28 Bank of America Corp.(a) % 03/29/30 Raymond James Financial Inc. % 03/15/42 INDUSTRIAL 8.1% Cargill, Inc.(b) % 01/22/13 Transocean Ltd.(c) % 03/15/13 Willamette Industries % 07/22/13 Ingersoll-Rand Co., Ltd.(c) % 08/15/13 Maytag Corp. % 05/15/15 Johnson Controls, Inc. % 01/15/16 International Paper Co. % 04/01/16 SUPERVALU Inc. % 05/01/16 Anadarko Petroleum Corp. % 09/15/16 Valspar Corp. % 05/01/17 Broadridge Financial Solutions, Inc. % 06/01/17 Cargill, Inc.(b) % 11/27/17 ServiceMaster Co. % 03/01/18 Avon Products, Inc. % 07/15/18 Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2012 Par Value Security Description Fair Value FIXED INCOME SECURITIES (continued) CORPORATE BONDS (continued) INDUSTRIAL (continued) $ ConocoPhillips % 07/15/18 $ PPG Industries % 08/15/19 MASCO Corp. % 03/15/20 Safeway, Inc. % 08/15/20 Cliffs Natural Resources, Inc. % 04/01/21 Pentair, Inc. % 05/15/21 Carpenter Technology % 07/15/21 Safeway, Inc. % 12/01/21 Idex Corporation % 12/15/21 MASCO Corp. % 03/15/22 URS Corp.(b) % 04/01/22 Murphy Oil Corp. % 06/01/22 Whirlpool Corporation % 06/01/22 Penske Truck Leasing Co., L.P. / PTL Finance Corp.(b) % 07/11/22 Hewlett-Packard Company % 09/15/22 Wyeth % 02/01/24 Union Carbide Corp. % 06/01/25 Toro Co. % 06/15/27 Land O'Lakes Capital Trust I(b) % 03/15/28 Global Marine % 06/01/28 Pitney Bowes % 01/15/37 UTILITIES 1.9% CenterPoint Energy, Inc. % 01/15/14 Commonwealth Edison Co. % 09/15/17 Vectren Utility Holdings, Inc. % 08/01/18 South Jersey Gas Co. % 10/22/18 United Utilities PLC(c) % 02/01/19 Chesapeake Energy % 03/15/19 Verizon Communications, Inc. % 04/01/19 CenturyLink, Inc. % 09/15/19 U S West Capital Funding Inc. % 07/15/28 Entergy Gulf States, Inc. % 03/01/35 Nextera Energy Capital % 03/01/72 TOTAL CORPORATE BONDS ASSET BACKED SECURITIES 3.3% GATX Corp. % 02/28/15 American Airlines, Inc.(b)(d) % 03/15/16 Delta Air Lines 2010-2 Class B Pass Thru Trust(b) % 05/23/17 Continental Airlines 2009-1 Class A Pass Through Trust % 01/08/18 American Airlines Pass Through Trust 2011-1 Pass Through Cert(b) % 07/31/19 Continental Airlines 1999-1 Class B Pass Through Trust % 02/02/20 Continental Airlines 2010-1 Class B Pass Through Trust % 07/12/20 Delta Airlines 2011-1 Pass Thru Cert % 10/15/20 America West Airlines, Inc. % 01/02/22 American Airlines 2011-1 Pass Through Trust % 07/31/22 Continental Airlines 2007-1 Class A Pass Through Trust % 10/19/23 Southwest Airlines Co. % 02/01/24 US Airways 2010-1 Class A Pass Through Cert % 10/22/24 US Airways 2011-1A PTT Equipment Trust Certificate % 04/22/25 TOTAL FIXED INCOME SECURITIES $ (cost $74,978,098) Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2012 Shares Security Description Fair Value COMMON STOCKS 59.5% BASIC INDUSTRIES 5.9% Bemis Co., Inc. $ Ecolab, Inc. H.B. Fuller Co. Valspar Corp. CAPITAL GOODS 6.0% Graco, Inc. Ingersoll-Rand Co., Ltd.(c) MTS Systems Corp. Pentair, Inc. CONSUMER CYCLICAL 6.1% Deluxe Corp. Genuine Parts Co. Home Depot, Inc. Sturm, Ruger & Co., Inc. Target Corp. Toro Co. CONSUMER STAPLE 4.0% General Mills, Inc. The Hershey Co. Hormel Foods Corp. Kimberly-Clark Corp. SUPERVALU Inc. DIVERSIFIED 4.3% 3M Co. General Electric Co. ENERGY 6.0% BP p.l.c. ADR(c)(e) ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Schlumberger, Ltd.(c) FINANCIAL 9.4% American Express Co. Associated Banc-Corp. Bank of America Corp. JPMorgan Chase & Co. Lincoln National Corp. Principal Financial Group TCF Financial Corp. The Travelers Cos., Inc. U.S. Bancorp Wells Fargo & Co. HEALTH CARE 8.3% Abbott Laboratories Baxter International Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Medtronic, Inc. Pfizer Inc. Mairs & Power Balanced Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2012 Shares Security Description Fair Value COMMON STOCKS (continued) TECHNOLOGY 6.1% Corning Inc. $ Emerson Electric Co. Honeywell International Inc. International Business Machines Corp. TRANSPORTATION 2.1% United Parcel Service, Inc., Class B UTILITIES 1.3% ALLETE, Inc. MDU Resources Group, Inc. Xcel Energy Inc. TOTAL COMMON STOCKS $ (cost $91,653,266) PREFERRED STOCKS 0.3% FINANCIAL 0.2% Protective Life Corp.(f) $ UTILITIES 0.1% SCE Trust I(f) TOTAL PREFERRED STOCKS $ (cost $750,000) SHORT-TERM INVESTMENTS 6.5% Dreyfus Cash Management, 0.07%(g) $ First American Prime Obligations Fund, Class Z, 0.07%(g) TOTAL SHORT-TERM INVESTMENTS $ (cost $16,060,257) TOTAL INVESTMENTS 99.7% $ (cost $183,441,621) OTHER ASSETS AND LIABILITIES (NET) 0.3% TOTAL NET ASSETS 100.0% $ (a) Step Bonds - Securities for which the coupon rate of interest will adjust on specified future date(s).The rate disclosed represents the coupon rate in effect as of September 30, 2012. (b) Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.These securities have been determined to be liquid under guidelines established by the Funds's Board of Trustees.As of September 30, 2012, these securities represented $11,725,052 or 4.8% of total net assets. (c) Foreign security denominated in U.S. dollars.As of September 30, 2012, these securities represented $12,562,010 or 5.1% of total net assets. (d) Non-income producing - Issue is in default. (e) American Depository Receipt. (f) Non-income producing. (g) The rate quoted is the annualized seven-day effective yield as of September 30, 2012. See accompanying Notes to Schedules of Investments. Mairs & Power Small Cap Fund SCHEDULE OF INVESTMENTS (unaudited) September 30, 2012 Shares Security Description Fair Value COMMON STOCKS 97.0% BASIC INDUSTRIES 13.3% Apogee Enterprises, Inc. $ Bemis Co., Inc. Hawkins, Inc. Titan Machinery, Inc.(a) Valspar Corp. CAPITAL GOODS 17.7% Badger Meter, Inc. Chart Industries, Inc.(a) Graco, Inc. MOCON, Inc. MTS Systems Corp. Oshkosh Corporation(a) Pentair, Inc. Snap-on Incorporated CONSUMER CYCLICAL 12.1% Buffalo Wild Wings, Inc.(a) Cabela's Inc.(a) Deluxe Corp. LKQ Corporation(a) Toro Co. CONSUMER STAPLE 2.7% Casey's General Stores, Inc. Morningstar, Inc. ENERGY 6.0% Kodiak Oil & Gas Corp.(a)(b) Oasis Petroleum Inc.(a) Superior Energy Services, Inc.(a) FINANCIAL 15.0% Associated Banc-Corp. Associated Estates Realty Corporation Bank Mutual Corp. PrivateBancorp, Inc. TCF Financial Corp. Waddell & Reed Financial, Inc. Wintrust Financial Corporation HEALTH CARE 6.7% Landauer, Inc. Patterson Cos., Inc. Techne Corp. TECHNOLOGY 11.5% Advent Software, Inc.(a) Cray Inc.(a) Daktronics, Inc. NVE Corporation(a) Proto Labs, Inc.(a) SPS Commerce, Inc.(a) VASCO Data Security International, Inc.(a) TRANSPORTATION 4.9% Echo Global Logistics, Inc.(a) Hub Group, Inc.(a) Mairs & Power Small Cap Fund SCHEDULE OF INVESTMENTS (unaudited) (continued) September 30, 2012 Shares Security Description Fair Value COMMON STOCKS (continued) UTILITIES 7.1% ALLETE, Inc. $ MDU Resources Group, Inc. TOTAL COMMON STOCKS $ (cost $25,303,873) SHORT-TERM INVESTMENTS 3.5% First American Prime Obligations Fund, Class Z, 0.07%(c) $ (cost $1,017,124) TOTAL INVESTMENTS 100.5% $ (cost $26,320,997) OTHER ASSETS AND LIABILITIES (NET) (0.5)% ) TOTAL NET ASSETS 100.0% $ (a) Non-income producing. (b) Foreign security denominated in U.S. dollars.As of September 30, 2012, these securities represented $579,384 or 1.99% of total net assets. (c) The rate quoted is the annualized seven-day effective yield as of September 30, 2012. See accompanying Notes to Schedules of Investments. Mairs & Power Funds Trust NOTES TO SCHEDULES OF INVESTMENTS (unaudited) September 30, 2012 Security Valuations Security valuations for the Mairs & Power Growth Fund (the Growth Fund), Mairs & Power Balanced Fund (the Balanced Fund), and Mairs & Power Small Cap Fund (the Small Cap Fund) (individually a Fund and collectively the Funds) investments are furnished by independent pricing services that have been approved by the Funds’ Board of Trustees (the Board). Investments in equity securities are valued at the NASDAQ Official Closing Price if readily available for such securities on each business day.Other equity securities traded in the over-the-counter market and listed equity securities for which no sale was reported on that date are stated at the last quoted bid price. Debt obligations exceeding 60 days to maturity are valued by an independent pricing service. The pricing service may employ methodologies that utilize actual market transactions, broker-dealer supplied valuations, or other formula-driven valuation techniques. These techniques generally consider overall market conditions and such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity and ratings.Debt obligations with 60 days or less remaining until maturity may be valued at their amortized cost, which approximates fair value. Securities for which prices are not available from an independent pricing service, but where an active market exists, are valued using market quotations obtained from one or more dealers that make markets in the securities or from a widely used quotation system. When market quotations are not readily available, or where the last quoted sale price is not considered representative of the value of the security if it were to be sold on that day, the security will be valued at fair value as determined in good faith by the Fair Value Committee appointed by the Board, pursuant to procedures approved by the Board. Factors that may be considered in determining the fair value of a security are fundamental analytical data relating to the security, the nature and duration of any restrictions on the disposition of the security, and the forces influencing the market in which the security is purchased or sold. As of September 30, 2012, no securities in the Funds were valued using this method. In preparing the financial statement, the Funds have evaluated events and transactions for potential recognition or disclosure through the date the financial statement was available to be issued.This evaluation did not result in any subsequent events that necessitated recognition or disclosures. Fair Valuation Measurements The Trust has adopted authoritative fair valuation accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: · Level 1 – Quoted prices in active markets for identical securities. · Level 2 – Other significant observable inputs (including quoted prices for similar securities,interest rates, prepayment speeds, credit risk, etc.). · Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the net assets of each Fund as of September 30, 2012: Growth Fund Balanced Fund Small Cap Fund Level 1* Level 2** - - Level 3 - - - Total NOTES TO SCHEDULES OF INVESTMENTS (unaudited)(continued) September 30, 2012 *All Level 1 investments are equity securities (common stocks and preferred stocks) and short-term investments. ** All Level 2 investments are fixed income securities. For detail of securities by major industry classification for the Funds, please refer to the Schedules of Investments. The Funds had no transfers between levels during the period and did not hold any Level 3 investments at either September 30, 2012 or December 31, 2011, therefore, a roll forward of Level 3 investments is not required. Security Transactions Security transactions are recorded on the date on which securities are purchased or sold. Income Taxes At December 31, 2011, the components of accumulated earnings (losses) on a tax basis were as follows: Growth Fund Balanced Fund Small Cap Fund Cost of investments $ $ $ Gross unrealized appreciation $ $ $ Gross unrealized depreciation ) ) ) Net unrealized appreciation $ $ $ Undistributed ordinary income $ $ $ Undistributed long-term capital gains - - Total distributable earnings $ $ $ Other accumulated earnings - - ) Total accumulated earnings $ $ $ Transactions With Affiliated Companies The Growth Fund owned 5% or more of the voting securities of the following companies during the period ended September 30, 2012. As a result, these companies are deemed to be affiliates of the Growth Fund as defined by the Investment Company Act of 1940. Transactions during the period in these securities of affiliated companies were as follows: Share Activity Security Name Balance 12/31/11 Purchases Sales Balance 09/30/12 Dividend Income Fair Value at 09/30/12 H.B. Fuller Co. - MTS Systems Corp. - - 960,000 64,260,000 $ 1,666,500 Item 2. Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer have evaluated the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report and have concluded that the registrant’s disclosure controls and procedures were effective, as of that date, in ensuring that information required to be disclosed by the registrant in this Form N-Q was recorded, processed, summarized and reported within the time period specified by the SEC’s rules and forms. (b) There was no change in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Mairs and Power Funds Trust By (Signature and Title) /s/ William B. Frels William B. Frels, President Date 11/13/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ William B. Frels William B. Frels, President (Principal Executive Officer) Date 11/13/2012 By (Signature and Title)* /s/ Andrea C. Stimmel Andrea C. Stimmel, Treasurer (Principal Financial Officer) Date 11/13/2012 * Print the name and title of each signing officer under his or her signature.
